hGOTHARD, J.,
dissents.
I respectfully dissent from the majority opinion. I find that an award of $2,000.00 in general damages for an injury that resulted in surgery for a torn medical meniscus and caused ten to eleven months of knee pain, as well as several months of therapy, is abusively low. The jury-awarded $17,870.79 in medical expenses and $1,800.00 for lost wages and impairment of wage earning capacity. Thus, it is obvious that the jury found that the surgery and aftermath of pain and therapy were caused by the accident. I would find the award of general damages in the amount of $2,000.00 is abusively low and would review similar eases for an appropriate increase in general damages. See, Herzog v. Fabacher, 01-432 (La.App. 5 Cir. 10/17/01), 800 So.2d 997; Ganucheau v. Winn Dixie La., Inc., 99-432 (La.App. 5 Cir. 11/10/99), 746 So.2d 812, writ denied, 99-3641 (La. 2/18/00), 754 So.2d 972; Mankin v. Continental Ins. Co., 93-1058 (La.App. 5 Cir. 5/31/94), 638 So.2d 460.